Justice NEWBY
dissenting.
*65“[P]lain error is to be ‘applied cautiously and only in the exceptional case,’ ” State v. Lawrence, — N.C. —, —, 723 S.E.2d 326, 334 (2012), when a review of the entire record reveals, a “ \fundamental error, something so basic, so prejudicial, so lacking in its elements that justice cannot have been done,’ ” State v. Odom, 307 N.C. 655, 660, 300 S.E.2d 375, 378 (1983) (quoting United States v. McCaskill, 676 F.2d 995, 1002 (4th Cir.), cert. denied, 459 U.S. 1018, 103 S. Ct. 381, 74 L. Ed. 2d 513 (1982)). Despite this Court’s very recent affirmance of our rigorous plain error standard in State v. Lawrence, the majority abruptly departs from that precedent to find plain error here in the isolated misstatement of one witness, which was clarified on cross-examination and occurred over the course of a three-day trial in which the State presented overwhelming evidence of defendant’s guilt. The majority’s holding places an untenable burden on our trial courts in child sexual abuse cases to unilaterally discern and correct, without the benefit of an objection, possible misstatements made during trial. Our plain error jurisprudence does not demand that result. Accordingly, I respectfully dissent.
Two months ago in State v. Lawrence this Court clarified plain error review, first established in State v. Odom. Under Lawrence “a defendant must demonstrate that a fundamental error occurred at trial” and “must establish prejudice that, after examination of the entire record, the error ‘had a probable impact on the jury’s finding that the defendant was guilty.’ ” Lawrence, — N.C. at —, 723 S.E.2d at 334 (quoting and citing Odom, 307 N.C. at 660, 300 S.E.2d at 378). Our decision in Lawrence reaffirmed that plain error review is to be applied cautiously and should lead to a reversal only in exceptional cases in which the error is a “ 'fundamental error, something so basic, so prejudicial, so lacking in its elements that justice cannot have been done,’ or ‘where [the error] is grave error which amounts to a denial of a fundamental right of the accused.’ ” Odom, 307 N.C. at 660, 300 S.E.2d at 378 (quoting McCaskill, 676 F.2d at 1002 (brackets in original) (footnotes omitted)); see also United States v. Olano, 507 U.S. 725, 735-37, 113 S. Ct. 1770, 1778-79, 123 L. Ed. 2d 508, 520-21 (1993). We have also noted that plain error may exist when the error is “so fundamental as to amount to a miscarriage of justice [,] . . . probably resulted in the jury reaching a different verdict,” State v. Bagley, 321 N.C. 201, 213, 362 S.E.2d 244, 251 (1987) (citations omitted), cert. denied, 485 U.S. 1036, 108 S. Ct. 1598, 99 L. Ed. 2d 912 (1988), or “ ‘seriously affect[s] the fairness, integrity or public reputation of judicial proceedings,’ ” Odom, 307 N.C. at 660, 300 S.E.2d at 378 (quoting McCaskill, 676 F.2d at 1002).
*66Applying the principles set forth in Odom and Lawrence, it is clear that Dr. Everett’s statement on direct examination in this case does not rise to the level of plain error. The majority points to the following exchange on direct examination to establish that the trial court committed plain error by admitting Dr. Everett’s testimony:
Q And do you have an opinion, ma’am, based upon your knowledge, experience and training, and the articles that you have read in your professional capacity as to the percentage of children who report sexual abuse who exhibit no physical findings of abuse?
A I would say approximately 70 to 75 percent of the children who have been sexually abused have no abnormal findings, meaning that the exams are either completely normal or very non-specific findings, such as redness.
Q And that’s the category that you would place [the victim] in; is that correct?
A Yes, correct.
(Emphasis added.) The State asks for the “percentage of children who report sexual abuse who exhibit no physical findings of abuse” while Dr. Everett’s answer seems to address the percentage of “children who have been sexually abused.” While Dr. Everett’s statement is not responsive to the question asked, a review of the entire record reveals that Dr. Everett’s statement had little, if any, impact on the jury and on the jury’s verdict.
The impact of this statement by Dr. Everett was mitigated by defendant’s cross-examination. Defendant revisited this subject on cross-examination and clarified Dr. Everett’s previous misstatement for the jury. On cross-examination, the following occurred:
Q 70 to 75 percent of the — I think the question Mr. Beal asked you, 70 to 75 percent of the findings on physical examinations of children who allegedly have been sexually abused come back with no abnormal findings; is that correct?
A Correct. Yes.
Q Thank you.
(Emphasis added.) Dr. Everett answers affirmatively the same question on cross-examination as it relates to children who report or “allege” sexual abuse. Given Dr. Everett’s stature in her field, as the majority notes, the jury no doubt listened attentively to all her testi*67mony, both on direct and cross-examination, before reaching a conclusion regarding the information she conveyed. As a result, the impact of Dr. Everett’s nonresponsive answer on direct examination was greatly diminished by effective cross-examination.
The jury additionally heard overwhelming evidence in this case that defendant perpetrated sexual abuse upon the victim. The jury heard testimony that the child victim in this case reported abnormal physical symptoms and independently sought medical care. Dr. Ryan testified that the victim had spotting, which is atypical in a prepubertal girl only nine years old. Further, Dr. Ryan observed during her examination that the inner lips of the victim’s vagina were red and inflamed and an area of the victim’s genitals appeared scarred. The abnormalities Dr. Ryan noted prompted her to question the victim about the possibility of sexual abuse, which led to the victim reluctantly disclosing that defendant had been sexually abusing her. During the three-day trial, the jury heard evidence tending to show defendant’s commission of the sexual abuse from eleven witnesses for the State, including three social workers, two law enforcement officers, two doctors, and two of the victim’s relatives. These witnesses helped establish defendant’s motive and detailed the child’s characteristics and symptoms for the jury. Given the volume of evidence presented against defendant, it cannot be asserted fairly that the entire case turned on one statement made during Dr. Everett’s direct testimony.
The jury in this case heard one nonresponsive statement from Dr. Everett on direct examination. Notwithstanding that the statement was clarified and its impact mitigated on cross-examination and that the statement occurred during a three-day trial in which the State presented overwhelming evidence of defendant’s guilt, the majority concludes that allowing the jury to consider that statement constitutes an error so basic, so prejudicial, and so fundamental as to amount to a miscarriage of justice. I disagree. Given the statement’s clarification on cross-examination and the other evidence presented against defendant, it seems impossible that the statement “ ‘had a probable impact on the jury’s finding that the defendant was guilty,’ ” or “that a fundamental error occurred at trial.” Lawrence, — N.C. at —, 723 S.E.2d at 334 (quoting and citing Odom, 307 N.C. at 660, 300 S.E.2d at 378). This Court should remain true to our long-standing mandate to find plain error only in exceptional cases and only after a cautious application of the aforementioned standard. Because it has not done so, and as a result has left our trial judges in an untenable position, I respectfully dissent.